Citation Nr: 1232359	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In October 2008, the Board remanded the claims for additional development.  

In September 2006, the appellant testified during a hearing before a Decision Review Officer (DRO) at the RO. A transcript of the hearing is of record. 
 
Jurisdiction over the Veteran's claims file has been transferred to the RO in St. Petersburg, Florida.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

A letter from a social worker at the Veterans Center in Hartford, Connecticut, dated in February 2009, states that the Veteran had been receiving treatment since July 1, 2007.  However, the claim file does not currently contain these records, or otherwise contain any documentation indicating that these records are unavailable.  

The United States Court of Appeals for Veterans Claims has held that when treatment records from a VA Veterans Center are relevant to a claim, they should be 

obtained even if summarizing letters or reports are included in the record.  Dunn v. West, 11 Vet. App. 462 (1998).  On remand, the RO should attempt to obtain all outstanding Veterans Center clinical records that are not currently associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, the RO should attempt to obtain all records of treatment of the Veteran from the Veterans Center in Hartford, Connecticut.  

2.  Thereafter, readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

